Citation Nr: 1708476	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-16 737	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

3.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


 


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with the decision and this appeal ensued.

In May 2010, the Board of Veterans' Appeals confirmed and continued the RO's August 2005 decision with respect to the foregoing issues.  The Veteran disagreed with that decision and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  In March 2012 Memorandum Decision, the Court vacated the Board's May 2010 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  The Board remanded the claim in December 2012 for additional development consistent with the March 2012 Memorandum Decision.  The Board subsequently denied the Veteran's claims in a January 13, 2017 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

On the same day at the Board issued its January 13, 2017 decision, the attorney-representative asked for the full 90 days from a December 2016 letter be allowed to enable the Veteran to submit additional argument.  This request was not processed prior to the issuance of the Board decision.  To ensure due process, the Board vacates the January 13, 2017 decision and send a letter noting the grant of an extension to allow for submission of additional evidence.

The January 13, 2017, Board decision is vacated.  The Board grants 90 days from the date of this vacatur to allow for the submission of additional evidence.  




	                        ____________________________________________
	Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals




